DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

112(a) Rejections Withdrawn
The rejection of claims 8-15 under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim set such that it is now enabled.  

112(b) Rejections Withdrawn
The rejection of claims 7 and 9 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claims as appropriate.  
The rejection of claim 15 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, is withdrawn in view of inventor’s arguments.  Inventor’s arguments have been carefully considered and are persuasive.  

102 Rejections Withdrawn
The rejection of claim 8, in so far as it reads on the elected species under 35 USC 102(a)(1), outlined in the previous Office Action, is withdrawn.  In view of inventor’s amendment, the rejection has been reformulated and expanded as a 103 rejection.  

Claim Rejections - 35 USC § 103, NEW
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 8-12, in so far as they read on the elected species, are rejected under 35 U.S.C. 103 as being unpatentable over US 6,727,287 B2, prior art of record.  
Inventor teaches a method of treating cancer comprising administering a pharmaceutical composition to a subject in need thereof wherein the composition comprises a benzenesulfonamide derivative and a pharmaceutically acceptable excipient and wherein the cancer is susceptible to amelioration by a decreased level of the lipid raft integrity (claim 8).  Dependent claim 9 teaches inter alia that the cancer is lung cancer, liver cancer, esophageal cancer and gastric cancer.  Dependent claim 10 teaches that the method further comprises administering at least one additional anti-cancer therapy.  Dependent claim 11 teaches that the additional anti-cancer therapy is whole body chemotherapy, radiotherapy, or thermal therapy.  Dependent claim 12 teaches a dose of about 20 mg to about 4000 mg per day of the benzenesulfonamide. 
US 6,727,287 B2 teaches a method of inhibiting the growth of a tumor, a method of shrinking a tumor, and method of preventing a tumor in a human patient by administering an aqueous pharmaceutical composition comprising less than 10% by weight of a toluene sulfonamide (column 18, claims 21-23).  Para-toluene sulfonamide is explicitly taught (column 1, line 47; column 12, Table 1; column 13, Example 2; column 14, Example 3).  A variety of suitable pharmaceutical carriers are also explicitly taught (column 1, line 52; column 12, Table 1; column 13, Example 2; column 14, Example 3).  Lung, esophageal and gastric tumors of epithelial origin are explicitly taught (column 13, line 3).  Treatments of hepatocarcinoma cells (Sarcoma S-180) implanted in mice (column 13, Example 2) and human patients with esophageal cancer (column 16, Example 3) were exemplified.  Unit dosage will depend upon the usual clinical considerations (column 5, line 19ff; column 11, line 46) and will generally comprise between about 100 mg and 10 grams (column 5, line 47).  Treatment has followed radiation therapy (column 15, line 32).  
Inventor distinguishes over the prior art method essentially in specifying a particular mechanism by which the administered composition must function i.e. the cancer must be susceptible to amelioration by a decreased level of lipid raft integrity.  However, the actual step of the prior art method is identical to that of the instant invention: administering a pharmaceutical composition comprising a benzenesulfonamide derivative and a pharmaceutically acceptable excipient.  Furthermore, the reason for carrying out the step of administering is also identical: the treatment of cancer.  Finally, the prior art method is a successful method of treating cancer.  
However, simply stating the desired mechanism by which the prior art composition employed in the prior art method successfully treats the cancer does not distinguish over that prior art method.  For both the prior art method and the instant method, with respect to the elected species, the method step is the same; the composition is the same, the reason for administering the composition is the same; and the result is the same.  

Markush Search
For clarity of the record the examiner notes that given that the previously cited art still reads on the elected species, the Markush search has not advanced beyond this elected species.  
All claimed but as yet unexamined subject matter remains withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject will be rejoined as appropriate as the Markush examination progresses.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        11/16/2022